DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,394,803 in view of in view of Podila (US 8583799). The claims follow obviousness-type double patenting rejection since they recite similar claim limitations. However the claim limitations also include different limitations which are taught by the secondary reference of Podila. Please see below for detailed analysis. 
Pending Application (17/806,250)
Patent (11,394,803)
1. A system for providing cloud computing semantic layer operation, comprising: 
at least one processor; and 
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
1. A system for providing cloud computing semantic layer operation, comprising: 
at least one processor; and 
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
receiving a description of a semantic layer operation performed by a semantic layer, the description including multiple implementations of the semantic layer operation, the multiple implementations differing in at least one of cloud operations used or cloud computing platforms used;
receiving a description of a semantic layer operation, the description specifying performance of the semantic layer operation by a semantic layer using a first cloud operation performed on a first cloud computing platform;
receiving, from a client interacting with the semantic layer, a request that indicates performance of the semantic layer operation;
(See below for similar limitation)

receiving, from cloud providers associated with each of the cloud computing platforms, first resource usage indications corresponding to the cloud operations, wherein the first resource usage indications comprise direct or indirect indications of least one of a storage amount, a compute amount, a number of transactions, a bandwidth, a number of application programming interface calls, or an application or database type associated with each of the cloud operations;
receiving, from a cloud provider associated with the first cloud computing platform, a first resource usage indication corresponding to the first cloud operation, wherein the first resource usage indication comprises a direct or indirect indication of least one of a storage amount, a compute amount, a number of transactions, a bandwidth, a number of application programming interface calls, or an application or database type associated with the first cloud operation;
(See above for similar limitation)

receiving, from a client interacting with the semantic layer, a request that indicates performance of the semantic layer operation;
selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms; and


providing, to the client, an estimated resource usage indication based on the request and the received first resource usage indication;

receiving, from the client in response to provision of the estimated resource usage indication, confirmation of the request; and
communicating with the first one of the cloud providers to perform the semantic layer operation in accordance with the request and using the selected first one of the multiple implementations.
communicating with the cloud provider to perform the semantic layer operation in accordance with the request.


	Referring to claim 1, the patent application 11,394,803 does not explicitly disclose the limitations “selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms” in the pending application 17/806,250. 
	However, Podila (US 8583799) teaches selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms (A request may be received at system manager from browser of client system to consume a resource (e.g., processing capacity) of distributed computing system by one or more workload items of the client system for a particular period of time (e.g., 24 hours), See Col. 13, Lines 3 – 28 … DCM-based scheduling takes into account a number of dynamic factors (multiple implementations) to determine a “cost” associated with consuming system resources by one or more workload items. The determined costs may then be used by the distributed computing system during scheduling of system resources (e.g., CPUs, memory, and the like) to the benefit of system operators or providers as well as users, See Col. 10, Lines 59 – Col. 11, Line 16).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to modify the patent application 11,394,803 to incorporate the system of Podila to teach selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,392,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims follow obviousness-type double patenting rejection since they recite similar claim limitations.
Pending Application (17/806,250)
Patent (11,392,420)
1. A system for providing cloud computing semantic layer operation, comprising: 
at least one processor; and 
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
1. A system for providing cloud computing semantic layer operation, comprising:
at least one processor; and
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
receiving a description of a semantic layer operation performed by a semantic layer, the description including multiple implementations of the semantic layer operation, the multiple implementations differing in at least one of cloud operations used or cloud computing platforms used;
receiving a description of a semantic layer operation performed by a semantic layer, the description including multiple implementations of the semantic layer operation, the multiple implementations differing in at least one of cloud operations used or cloud computing platforms used;
receiving, from a client interacting with the semantic layer, a request that indicates performance of the semantic layer operation;
receiving, from a client interacting with the semantic layer, a request that indicates performance of the semantic layer operation;
receiving, from cloud providers associated with each of the cloud computing platforms, first resource usage indications corresponding to the cloud operations, wherein the first resource usage indications comprise direct or indirect indications of least one of a storage amount, a compute amount, a number of transactions, a bandwidth, a number of application programming interface calls, or an application or database type associated with each of the cloud operations;
receiving, from cloud providers associated with each of the cloud computing platforms, first resource usage indications corresponding to the cloud operations, wherein the first resource usage indications comprise direct or indirect indications of least one of a storage amount, a compute amount, a number of transactions, a bandwidth, a number of application programming interface calls, or an application or database type associated with each of the cloud operations;
selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms; and
selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms; and
communicating with the first one of the cloud providers to perform the semantic layer operation in accordance with the request and using the selected first one of the multiple implementations.
communicating with the first one of the cloud providers to perform the semantic layer operation in accordance with the request and using the selected first one of the multiple implementations.


Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/806,249 in view of Podila (US 8583799). The claims follow obviousness-type double patenting rejection since they recite similar claim limitations. However the claim limitations also include different limitations which are taught by the secondary reference of Podila. Please see below for detailed analysis. 
This is a provisional nonstatutory double patenting rejection.
Pending Application (17/806,250)
Co-pending Application (17/806,249)
1. A system for providing cloud computing semantic layer operation, comprising: 
at least one processor; and 
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
1. A system for providing cloud computing semantic layer operation, comprising: 
at least one processor; and 
at least one non-transitory computer-readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations comprising:
receiving a description of a semantic layer operation performed by a semantic layer, the description including multiple implementations of the semantic layer operation, the multiple implementations differing in at least one of cloud operations used or cloud computing platforms used;
receiving a description of a semantic layer operation, the description specifying performance of the semantic layer operation by a semantic layer using a first cloud operation performed on a first cloud computing platform;
receiving, from a client interacting with the semantic layer, a request that indicates performance of the semantic layer operation;
(See below for similar limitation)

receiving, from cloud providers associated with each of the cloud computing platforms, first resource usage indications corresponding to the cloud operations, wherein the first resource usage indications comprise direct or indirect indications of least one of a storage amount, a compute amount, a number of transactions, a bandwidth, a number of application programming interface calls, or an application or database type associated with each of the cloud operations;
receiving, from a cloud provider associated with the first cloud computing platform, a first resource usage indication corresponding to the first cloud operation, wherein the first resource usage indication comprises a direct or indirect indication of least one of a storage amount, a compute amount, a number of transactions, a bandwidth, a number of application programming interface calls, or an application or database type associated with the first cloud operation;
(See above for similar limitation)

receiving, from a client interacting with the semantic layer, a request that indicates performance of the semantic layer operation;
selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms; and


providing, to the client, an estimated resource usage indication based on the request and the received first resource usage indication;

receiving, from the client in response to provision of the estimated resource usage indication, confirmation of the request; and
communicating with the first one of the cloud providers to perform the semantic layer operation in accordance with the request and using the selected first one of the multiple implementations.
communicating with the cloud provider to perform the semantic layer operation in accordance with the request.


	Referring to claim 1, the co-pending application 17/806,249 does not explicitly disclose the limitations “selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms” in the pending application 17/806,250. 
	However, Podila (US 8583799) teaches selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms (A request may be received at system manager from browser of client system to consume a resource (e.g., processing capacity) of distributed computing system by one or more workload items of the client system for a particular period of time (e.g., 24 hours), See Col. 13, Lines 3 – 28 … DCM-based scheduling takes into account a number of dynamic factors (multiple implementations) to determine a “cost” associated with consuming system resources by one or more workload items. The determined costs may then be used by the distributed computing system during scheduling of system resources (e.g., CPUs, memory, and the like) to the benefit of system operators or providers as well as users, See Col. 10, Lines 59 – Col. 11, Line 16).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to modify the co-pending application 17/806,249 to incorporate the system of Podila to teach selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms.

















Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In interpreting the claims, in light of the specification and the claims filed on June 6, 2022, the Examiner finds the claimed invention to be patentably distinct from the available prior art(s).
	With regards to the independent claims, available prior art(s) does/do not teach, singly or in combination, “receiving a description of a semantic layer operation performed by a semantic layer, the description including multiple implementations of the semantic layer operation, the multiple implementations differing in at least one of cloud operations used or cloud computing platforms used; receiving, from a client interacting with the semantic layer, a request that indicates performance of the semantic layer operation; receiving, from cloud providers associated with each of the cloud computing platforms, first resource usage indications corresponding to the cloud operations, wherein the first resource usage indications comprise direct or indirect indications of least one of a storage amount, a compute amount, a number of transactions, a bandwidth, a number of application programming interface calls, or an application or database type associated with each of the cloud operations; selecting, in response to the request, a first one of the multiple implementations based on the received first resource usage indications, the first one of the multiple implementations using a first one of the cloud computing platforms; and communicating with the first one of the cloud providers to perform the semantic layer operation in accordance with the request and using the selected first one of the multiple implementations”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458